Exhibit 10.1

July 12, 2011

Mr. John M. Connolly

c/o Bain Capital Ventures

111 Huntington Ave.

Boston, MA 02119

Dear John,

Reference is hereby made to the Offer Letter dated March 8, 2011 between you and
The Princeton Review, Inc. (the “Company”). The purpose of this letter (the
“Amendment”) is to amend certain provisions of the Offer Letter to extend the
term of the Offer Letter and modify the compensation you will receive for
serving as the Company’s interim Chief Executive Officer. Unless otherwise
defined herein, capitalized terms used in this Amendment shall be as defined in
the Offer Letter.

1. Amendment. The first sentence of Paragraph 1 of the Offer Letter is hereby
amended by deleting both references to “four month anniversary” and replacing
them with the phrase “eight month anniversary”.

2. RSU Awards. In lieu of Additional RSU Awards for each month in the four-month
period beginning July 8, 2011, the Company shall grant to you awards of
Restricted Stock Units under the Plan (such grants, the “Revised RSU Awards”),
as follows:

 

Vesting Start Date

   Number of RSUs  

July 8, 2011

     240,385   

August 8, 2011

     240,385   

September 8, 2011

     240,384   

October 8, 2011

     240,384   

Each Revised RSU Award shall be granted to you pursuant to a separate award
agreement under the Plan to be executed effective as of each applicable Vesting
Start Date, shall vest in full on the one-month anniversary of the Vesting Start
Date, and shall be settled and paid to you in shares of the Company’s common
stock no later than 30 days following the applicable vesting date. If the
Company does not have sufficient shares available for issuance under the Plan to
cover the full number of shares to be issued under an applicable Revised RSU
Award, then the Company shall have the option, in lieu of issuing shares, to pay
you a cash amount of $0.2080 per share for each share of the applicable Revised
RSU Award that exceeds the number of shares available under the Plan.
Notwithstanding the foregoing, if the Company terminates your employment for
Cause you shall forfeit your right to receive any unvested and/or unpaid portion
of any Revised RSU Award.

3. Cash Compensation. The Company shall pay to you a monthly salary of $100,000,
net of any tax or other amounts required to be withheld by the Company under
applicable law.

4. No Other Amendments. Except to the extent specifically amended hereby, the
Offer Letter is unmodified and remains in full force and effect. All provisions
of Section 6 (Miscellaneous) of the Offer Letter are applicable to this
Amendment with the same force and effect as if fully set forth herein.



--------------------------------------------------------------------------------

Please indicate your acceptance of this Amendment by signing and dating the
enclosed copy of this Amendment and returning it to the Company no later than
July 12, 2011.

 

Very truly yours,

THE PRINCETON REVIEW, INC. By:  

/s/ Christian G. Kasper

  Name:   Christian G. Kasper   Title:   EVP & CFO

 

Accepted and Agreed:

/s/ John M. Connolly

John M. Connolly Date: July 12, 2011